Citation Nr: 0715993	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-13 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than September 18, 
2002 for the grant of entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to December 
1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in December 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The earliest claim for TDIU presented by the evidence of 
record is the veteran's claim for increased evaluation that 
the RO received on September 18, 2002. 

2.  There is no evidence showing the veteran to be 
unemployable due to service-connected disabilities prior to 
September 18, 2002.


CONCLUSION OF LAW

The criteria for an effective date prior to September 18, 
2002 for entitlement to TDIU is not warranted.  38 U.S.C.A. 
§§ 5102, 5103, 5107, 5108, 5110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The issue of the effective date to be assigned entitlement to 
TDIU is a "downstream" issue.  Hence, additional 
notification is not required.  See Hartman v. Nicholson, 19 
Vet. App. 473 (2006) aff'd by Hartman v. Nicholson, No. 06-
7303 (Fed. Cir. Apr. 5, 2007).  Notwithstanding, the RO 
provided the appellant with pre-adjudication notice with 
regard to his claims for increased evaluations in an October 
2002 letter.  Notice of the laws regarding establishment of 
effective dates was provided in the March 2005 Statement of 
the Case (SOC), issued to the veteran after the notice of 
disagreement was submitted as to the effective date assigned 
the grant of TDIU.  The claimant had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process, including testifying 
before a Decision Review Officer in July 2005.  After this, 
the veteran's claim was re-adjudicated and a supplemental SOC 
was issued in August 2005.

VA obtained private medical records in adjudicating the 
original claim for increased evaluations and further assisted 
the veteran in obtaining evidence, including conducting VA 
examination.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
claims file; and the claimant has not contended otherwise.  

In June 2006, the Board received a statement and evidence 
provided by the veteran in May 2006.  This evidence was 
received within 90 days after the veteran was notified that 
his appeal had been certified to the Board.  The veteran did 
not provide waiver of review by the agency of original 
jurisdiction.  However, remand is not required under 
38 C.F.R. § 20.1304 (2006), as the evidence cannot provide a 
basis for an earlier effective date.  The evidence consists 
of statements by a private physician, and of earnings, as 
reported by the Social Security Administration (SSA).  
However, these documents were received in June 2006, well 
after the effective date established in the present case.  
See 38 C.F.R. § 3.157; see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

In a hearing before a hearing officer at the local RO in July 
2005, the veteran reported receiving VA treatment for his 
service-connected disabilities.  He has also stated he had to 
leave his job with the U.S. Postal Service (USPS) in 1999, 
due to his service-connected knee disabilities, and provided 
evidence that he had been approved for SSA benefits, 
effective in January 2000.  These records are not present in 
the claims file.  However, in the present case, the absence 
of these records is not prejudicial to the veteran.

In the first instance, on further questioning by the hearing 
officer in July 2005, it was established that the veteran was 
not receiving VA treatment when he avers he was first 
disabled due to his service connected legs and knees.  
Rather, he stated he received only private treatment then, 
and that he currently continued to receive the bulk of his 
treatment from private health care providers.  He testified 
that he uses VA facilities to obtain his prescriptions and 
that he sees an internist at VA every six months.  Moreover, 
the record reflects that the veteran did not report VA 
treatment until 2005, which is consistent with SSA findings, 
which documented no VA treatment records until 2004.  As the 
treatment the VA records document occurred after the date of 
entitlement to TDIU was effective, they would not be 
probative to the issue of an earlier effective date for TDIU.

In the second instance, as will be explained below, any 
possible effective date that could be established by 
obtaining the USPS and SSA records would be established as of 
the date the records are received or, if received within a 
one-year period from the filing of the claim, the date of 
onset up to a one-year period prior to the date the claim was 
filed.  In the present case, the veteran averred he had been 
forced to terminate his employment with USPS in 1999, but 
first notified the RO of this in his September2002 claim.  
Similarly, he stated that SSA had found him to be disabled 
effective in January 2000, but first submitted evidence of 
this determination in March 2004.  In both cases, the claim 
for TDIU was received more than one year following the 
alleged onset of unemployability.  Moreover, it is noted that 
SSA disability benefits were not actually granted until March 
2004.  Hence, there is no benefit to the veteran to remand to 
obtain USPS or SSA records, where the date of receipt would 
clearly be after the date of receipt of the claim upon which 
the grant of TDIU was based.  See Sabonis, supra. 

There is no other outstanding evidence of which the veteran 
has provided notice and release of private medical evidence 
to enable VA to obtain it.  VA has substantially complied 
with the notice and assistance requirements and the claimant 
is not prejudiced by a decision on the claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Entitlement to Earlier Effective Date

The appellant seeks an earlier effective date for the grant 
of TDIU.  Specifically, he argues that the date of 
entitlement should be in January 2000, when SSA found him to 
be disabled.  In a hearing before the hearing officer at the 
local RO, the veteran argued that he had not worked since 
March-April 1999 due to his service connected leg and knee 
disabilities.  

The applicable statue and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400 (2005). The effective date for the 
grant of service connection for disability compensation is 
the "[d]ay following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later." 38 C.F.R. § 
3.400(b)(2)(i).

The effective date for an increased rating/TDIU will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a)(b) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400(o).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2005).  A "claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also 
Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the veteran, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 
or 3.152, an informal request for increase or reopening will 
be accepted as a claim. 38 C.F.R. § 3.155.

A report of examination or hospitalization, which meets 
certain requirements, will be accepted as an informal claim 
for benefits if the report relates to a disability, which may 
establish entitlement. 38 C.F.R. §3.157(a) (2005); see 38 
C.F.R. § 3.155(c) (2005).  Once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed, receipt of VA medical records or 
private medical records may be accepted as an informal claim 
under limited circumstances.  See 38 C.F.R. § 3.157(b).  
Those circumstances provide, in pertinent part, that the date 
of receipt of evidence from a private physician or layman 
will be accepted as the date of receipt of a claim only when 
the evidence furnished by or on behalf of the claimant is 
within the competence of the physician or lay person and 
shows a reasonable probability of entitlement to benefits.  
See 38 C.F.R. § 3.157(b)(2).

A report of examination or hospitalization may be accepted as 
an informal claim for an increased disability evaluation, but 
only after there has been a prior allowance or disallowance 
of a formal claim for compensation.  38 C.F.R. § 3.157.  

Where a claim for an increased evaluation results in the 
assignment of a rating that meets the schedular requirements 
for consideration of TDIU, and there is evidence of inability 
to secure or follow a substantially gainful occupation as a 
result of the service-connected disability or disabilities, a 
claim for TDIU is implied.  See Norris v. West, 12 Vet. App. 
413, 420 (1999) (A claim for TDIU is "merely an alternate 
way to obtain a total disability rating without be rated 100% 
disabled under the Rating Schedule" (citing Parker v. Brown, 
7 Vet. App. 116, 118 (1994)).  However, this theory of 
finding an informal claim does not apply prior to the holding 
in Norris, which was decided June 9, 1999.  See Lynch v. 
Gober, 11 Vet. App. 22, 29 (1997) (rejecting constructive 
possession argument for cases decided prior to Bell), vacated 
and remanded on other grounds sub nom.  Lynch v. West, 178 
F.3d 1312 (Fed.Cir.1998) (table), reinstated by Lynch v. 
West, 12 Vet .App. 391 (1999) (per curiam order).

Where a veteran is assigned a 100 percent schedular 
evaluation for a service-connected disability, the veteran is 
not entitled to TDIU.  See Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994) ("claim for TDIU presupposes that the rating 
for the condition is less than 100%"); Holland v. Brown, 6 
Vet. App. 443, 446 (1994) ("100% schedular rating 'means 
that a veteran is totally disabled'").

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 
13 Vet. App. 342 (2000).

In the present case, service connection for bilateral 
chondromalacia patellae with leg and foot pain was granted in 
an August 1970 rating decision, and assigned a single 20 
percent evaluation for both lower extremities, effective from 
December 1969.  This evaluation was confirmed and continued 
by a rating decision dated in October 1975.  The veteran was 
given notice of these decisions by letters dated August 11, 
1970 and October 29, 1975.  The veteran did not appeal the 
evaluations assigned, and the decisions became final.  

The next document filed by the veteran or his representative 
that could be interpreted as a claim for increase is the 
claim for increase received on September 18, 2002.  The RO 
interpreted this as a claim for TDIU as well.  The claim for 
increased evaluations was initially denied but, while still 
pending, was granted, along with entitlement to TDIU, in a 
December 2004 rating decision, effective September 18, 2002.  
The effective date was based on the date the claim for 
increased evaluations was received.  There are no other 
documents present in the claims file received prior to this 
date that could be interpreted as a claim for increase or for 
entitlement to TDIU-formal or informal.

As to the possibility of an informal claim for increased 
evaluation presented by VA examination, VA treatment records, 
or private medical health care providers, there are no VA 
treatment records present in the claims file, and the veteran 
has not averred that he was hospitalized by VA.  As explained 
above, the veteran did not report VA treatment until 2005, 
and SSA findings do not show VA treatment for the service-
connected lower extremity disabilities until 2004.  A VA 
examination report is of record but not dated until November 
2002.  Private medical records reflecting treatment for the 
veteran's bilateral knee, foot, and leg disabilities are of 
record, but were not received until December 2002 and 
subsequently.


Neither the veteran nor his representative have submitted 
evidence or argued that a claim for increased evaluation or 
TDIU was made earlier than September 18, 2002.

Thus, the earliest claim of record for entitlement to TDIU, 
is the claim for increase the veteran filed in September 
2002.  

Having established the date of claim for increased 
evaluation, which the RO accepted as a claim for TDIU, it 
must now be considered whether or not the evidence supports 
an effective date for the one year period prior to September 
18, 2002.  See  38 U.S.C.A. § 5110(a)(b) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400(o).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a) (2006). Disabilities of 
one or both upper extremities, or of one or both lower 
extremities, including the bilateral factor, if applicable, 
are considered one disability for the purpose of calculating 
the 60 percent disability or 40 percent disability in 
combination.  38 C.F.R. 3.340, 3.341, 4.16 (2006).

In a December 2004 rating decision, the RO granted 20 percent 
evaluations for right and left knee chondromalacia, 
respectively, and a 10 percent evaluation for bilateral foot 
pain, effective September 18, 2002.  The veteran was also 
service-connected for right and left leg hamstring and 
quadriceps weakness with calf tenderness, evaluated as 10 
percent disabling, effective September 18, 2002, and right 
wrist sprain, evaluated as zero percent disabling, effective 
December 2, 1969.  The combined evaluation was 60 percent, 
effective September 18, 2002.  However, prior to September 
18, 2002, the veteran did not meet the schedular requirements 
for entitlement to TDIU.  Prior to September 18, 2002, the 
combined evaluation was 20 percent based on a 20 percent 
evaluation assigned for bilateral chondromalacia patellae 
with leg and foot pain, rated as 20 percent disabling, as one 
disability, and for right wrist sprain, rated as zero percent 
disabling.  

Hence, prior to September 18, 2002, the veteran did not meet 
the schedular requirements for TDIU.  Notwithstanding, under 
section 4.16(b), when a claimant is unable to secure and 
follow a substantially gainful occupation by reason of 
service- connected disabilities, but fails to meet the 
percentage requirements for eligibility for a total rating 
set forth in 38 C.F.R. § 4.16(a), VA will grant a total 
rating for compensation purposes based on unemployability 
when the evidence shows that the veteran is precluded, by 
reason of his service-connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience. 38 C.F.R. 
3.340, 3.341, 4.16 (2006).

However, in the present case, the medical evidence does not 
show that the veteran had been found to be unemployable due 
to service connected disabilities in the year prior to 
September 18, 2002.  Private medical records received in 
December 2002 reflect clinical reports for the left knee as 
early as July 2002, but these records contain no opinions or 
findings that the veteran was considered unemployable due to 
his service connected bilateral knee, foot, and leg 
disabilities.  There are no other documents present in the 
claims file tending to establish that the veteran was 
unemployable due to his service connected disabilities prior 
to September 18, 2002, that was received in the one-year 
period prior to or after the veteran's claim was received on 
September 18, 2002.  

The veteran argues that the record supports an effective date 
for the grant of TDIU of at least January 1, 2000, based on 
SSA records finding him disabled as of that date, if not to 
March or April 1999, when he argues his service connected 
disabilities rendered him unable to work.  In support of his 
argument, the veteran provided copies of the SSA 
determination and findings, received in March and May 2004, 
and SSA earnings, received in February 2005 and June 2006.  

These documents reflect that the veteran was found disabled 
effective in January 2000 due to bilateral osteoarthritis, 
status post bilateral arthroscopy of the knees, and chronic 
pain syndrome, and that his last earnings from employment had 
been from in 2000, with yearly earnings of $1,410.00.  In 
1999, he was shown to have earned $8,455.93, and in 2001 and 
2002, he was shown to have earned zero earnings.  The poverty 
thresholds for calendar years 1999 and 2000 were $8,316.00, 
and $8,501.00, respectively.  (Manual M21-1, Part VI, Chapter 
7, Addendum A).

The Court has held that while SSA records may be "pertinent" 
to VA claims, they are not controlling for VA determinations.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier 
v. Derwinski, 1 Vet. App. 412 (1991).  Yet, while these 
records do tend to establish that the veteran was found 
disabled due to his service connected bilateral knee and foot 
disabilities, effective in January 2000, with marginal 
earnings in 1999 and earnings clearly below poverty level in 
2000, these records cannot establish an effective date 
earlier than September 18, 2002 as they were not filed within 
the year of the date of the finding of unemployability.  In 
other words, to have established a date of entitlement to 
TDIU in January 2000, when SSA documents reflect the onset of 
the veteran's unemployability began, the veteran would have 
had to submit documentation of this finding within a year, or 
by January 2001.  As above noted, SSA documents were not 
received until March 2004, at the earliest.  

It is also noted that the veteran averred he had had to quite 
his job with the USPS in 1999.  Again, in order for such a 
determination by USPS to have established a date of 
entitlement to TDIU in 1999, the veteran would have had to 
submit documentation of his retirement or dismissal due to 
disability by USPS in 2000.  As above noted, the veteran's 
statement as to his employability status with USPS was not 
received until September 2002.  Moreover, the veteran never 
provided release of private medical information such as to 
allow the VA to obtain these records.  

Therefore, the preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and an earlier 
effective date for the grant of entitlement to TDIU is not 
warranted.




ORDER

An effective date earlier than September 18, 2002 for the 
grant of entitlement to TDIU is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


